Citation Nr: 1121218	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  10-08 252A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Basic eligibility for Dependents' Educational Assistance (DEA) benefits under 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran, who had active service in the Army during the Vietnam era, was later determined to be permanently and totally disabled; he died in April 2010.  The appellant is the Veteran's adult daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 determination by the above Department of Veterans Affairs (VA) Regional Office (RO) which denied the appellant's request for DEA benefits under the Chapter 35 program.

The appellant provided testimony at an April 2011 videoconference hearing before the undersigned at the Waco RO.  A transcript is associated with the claims folder.


FINDINGS OF FACT

1.  Effective May 23, 2002, the Veteran was found to be permanently and totally disabled.  He was so notified by the RO on August 16, 2002.

2.  The appellant turned 26 on December [redacted], 2000, prior to the date on which the Veteran was found to be permanently and totally disabled.


CONCLUSION OF LAW

The criteria for basic eligibility for DEA benefits under Chapter 35, Title 38, United States Code, have not been met.  38 U.S.C.A. §§ 3501, 3512 (West 2002 & Supp. 2010); 38 C.F.R. §§ 21.3021, 21.3040, 21.3041, 21.3043 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Congress, in enacting the statute, noted the importance of balancing the duty to assist with "the futility of requiring VA to develop claims where there is no reasonable possibility that the assistance would substantiate the claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002).  Where the law, and not the evidence, is dispositive of a claim, the VCAA is not applicable.  Id. (VCAA not applicable to a claim for non-service-connected pension when the claimant did not serve on active duty during a period of war, as required by law).  The Court has held that when the interpretation of a statute is dispositive of the issue on appeal, neither the duty-to-assist nor the duty-to-notify provisions of the VCAA are implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also VAOPGCPREC 5-2004 (June 23, 2004).

Because the law is dispositive in the instant appeal, the Board finds that the provisions of the VCAA are not applicable to this appellant's claim.  Nonetheless, we do note that the March 2010 Statement of the Case (SOC) included the laws and regulations pertaining to eligibility for DEA benefits.  The appellant testified at a hearing before the Board subsequent to receiving the SOC, and she has not identified any additional pertinent evidence which should have been obtained.  

The Board concludes that no further notification or development of evidence is required.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the appellant.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  DEA Benefits

A.  Applicable Law

Basic eligibility for DEA benefits is established in one of several ways, including being a child of a veteran who has a permanent and total disability evaluation.  38 U.S.C.A. § 3501(a)(1)(A)(ii); 38 C.F.R. § 21.3021(a)(1)(iii).  In this case, the appellant's eligibility for DEA benefits derives from her status as the offspring of a permanently and totally disabled veteran.

The basic beginning date for the utilization of DEA benefits by an eligible child of a veteran is either his or her 18th birthday or the date of his or her successful completion of secondary schooling, whichever is the earlier date.  38 C.F.R. § 21.3041(a).  This beginning date may be tolled (i.e., delayed) in certain situations, including when the veteran's permanent and total disability rating is assigned after the child reaches age 18, but before the child becomes 26 years of age.  38 C.F.R. § 21.3041(b)(2)(ii).  In that case, the beginning date of eligibility will be the effective date of the permanent and total disability rating or the date of notification to the veteran of such rating, whichever is more advantageous to the child.  Id.

The basic ending date for DEA benefits is the child's 26th birthday.  38 U.S.C.A. § 3512; 38 C.F.R. § 20.3041(c).  However, if the effective date of the permanent and total disability rating, or notification of the rating, occurs when the child is between the ages of 18 and 26, the ending date will be 8 years from such effective date or date of notification, whichever is more advantageous to the child.  38 U.S.C.A. § 3512; 38 C.F.R. § 20.3041(d)(1).  The ending date can be extended if, among other things, the child suspends his or her program due to conditions determined by VA to have been beyond her control; for example, if immediate family obligations beyond her control require her to take employment, or pursuit of her program is precluded because of her own illness, or she is ordered to active military duty or involuntarily ordered to full-time National Guard duty.  38 U.S.C.A. § 3512; 38 C.F.R. §§ 20.3041(g), 21.3043.

No person is eligible for educational assistance who reached his or her 26th birthday on or before the effective date of a finding of the Veteran's being permanently and totally disabled by service-connected disability.  38 C.F.R. § 21.3040(c).  Further, no person is eligible for educational assistance beyond his or her 31st birthday, except as provided under 38 C.F.R. § 21.3041(g)(2).  In no event may educational assistance be provided after the period of entitlement has been exhausted.  

If an eligible child's period of eligibility ending date occurs while the child is enrolled in an educational institution, VA may extend the period of eligibility beyond the age of 31 to the end of the quarter or semester, or to the end of the course, not to exceed 12 weeks.  38 C.F.R. § 21.3041(g)(2).  

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

B.  Facts and Analysis
 
In an August 2002 rating decision, VA granted basic eligibility for DEA benefits for the Veteran's dependents, effective from May 23, 2002, the date he became permanently and totally disabled.  VA notified the Veteran of the decision on August 16, 2002.  

The appellant in this case was born on December [redacted], 1974, and turned 26 years old on December [redacted], 2000, prior to the date the Veteran was found to be permanently and totally disabled.  Therefore, under the law, she is not eligible for educational assistance.  See 38 C.F.R. § 21.3040(c).   

The appellant argues that the period of eligibility should be extended beyond her 31st birthday.  She was enrolled in a graduate program at the University of Phoenix in Dallas, Texas, from August 2002 to May 2004, and received a Master's of Arts in Organizational Management.  She then ceased educational pursuits and was married.  She has now resumed her education, and  is currently pursuing a second Master's degree.  However, the Board finds that the exception found in 38 C.F.R. § 21.3041(g)(2) to extending the eligibility period beyond the age of 31 does not apply, because extensions to ending dates under that provision are applicable only where the beneficiary child is already in receipt of Chapter 35 educational assistance benefits, is enrolled in an educational institution, and the eligibility period expires.  Here, the appellant was never eligible for educational assistance, because she was already 26 years of age when the Veteran was found to be permanently and totally disabled.  

The Board is sympathetic toward the appellant's well-articulated and sincere arguments presented in her documentation in support of this appeal, and in her testimony before the undersigned.  However, the regulatory criteria and legal precedent governing eligibility for the receipt of Chapter 35 educational assistance benefits are clear and specific, and the Board is bound by these criteria.  38 U.S.C.A. § 7104(c); 38 C.F.R. § 19.5.

The appellant's contentions are essentially equitable in nature, i.e., that she was not aware of the educational assistance available to her, through no fault of her own, and therefore should be permitted to utilize those benefits outside the ordinarily required time period.  The Board, however, is bound by the statutes and regulations discussed above, and is without authority to grant a claim for benefits solely on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; McCay v. Brown, 9 Vet. App. 183, 189 (1996); Darrow v. Derwinski, 2 Vet. App. 303 (1992).

In view of the foregoing, the Board must find that the appellant is not eligible to receive educational assistance benefits under Chapter 35, as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Moreover, the Board notes that where the law, rather than the facts, is dispositive, the reasonable-doubt/benefit- of-the-doubt provisions as set forth in 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102 are not for application.


ORDER

Basic eligibility for DEA benefits under Chapter 35, Title 38, United States Code, is denied.



____________________________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


